McCLELLAN, J.
This is the fourth appeal in this cause. — Meyers v: Martinez, 162 Ala. 562, 50 South. 351; Martinez v. Meyers, 167 Ala. 456, 52 South. 592; Meyers v. Martinez, 172 Ala. 641, 55 South. 498. Under the authority of Meyers v. Martinez, 172 Ala. 641, 55 South. 498, the court erred in sustaining the demurrer “to so much of the said bill as seeks to charge defendant Elizabeth D. Meyers with the proceeds of the sale of stocks of the Meridian Light and Railroad Company.” The demurrer addressed to the whole bill was overruled. Upon that authority the decree appealed from is re■versed. A decree is here entered, overruling the demurrer ; and the cause is remanded.
Reversed, rendered, and remanded.
All the Justices concur, except Dowdell, C. J., not sitting.